 

Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of September 24,
2020, is being entered into by and between Staffing 360 Georgia, LLC d/b/a
FIRSTPRO, a Georgia limited liability company (“Seller”), FirstPro Recruitment,
LLC, a Georgia limited liability company (“Buyer”), and, solely for the purpose
of Section 6(h), Section 12 and Section 14, Staffing 360 Solutions, Inc., a
Delaware corporation (“Parent”). Seller and Buyer are sometimes referred to
collectively herein as the “Parties” and individually as a “Party.”

RECITALS

WHEREAS, Seller is engaged in the professional staffing and recruiting business
in the State of Georgia (the “Business”); and

WHEREAS, upon the terms set forth herein, Seller desires to sell to Buyer, and
Buyer desires to acquire from Seller, substantially all of Seller’s assets used
in the operation of the Business.

NOW, THEREFORE, for good and valuable consideration, receipt and sufficiency of
which are acknowledged, the Parties agree as follows:

1.Purchase and Sale of Purchased Assets. At the Effective Time, Seller shall
sell, assign, transfer, convey and deliver to Buyer and Buyer shall accept and
purchase all of Seller’s right, title and interest in and to those assets,
tangible and intangible reflected on the Schedule of Purchased Assets attached
hereto as Schedule 1 (collectively, the “Purchased Assets”), in each case free
and clear of any and all claims, liens, security interests and other
encumbrances. Any assets not included on Schedule 1 as Purchased Assets
(collectively, the “Excluded Assets”) shall be retained by the Seller.

2.Assumed Liabilities. As of the Effective Time, Buyer hereby assumes and agrees
to perform, pay, discharge and be responsible for all debts, liabilities and
obligations arising from or related to the Purchased Assets. All such assumed
obligations are referred to collectively as the “Assumed Liabilities.”

3.Excluded Liabilities. Buyer shall not assume, nor does Buyer agree to pay, any
debts, liabilities or obligations of Seller relating to any assets not included
as a Purchased Asset. All such debts, liabilities or obligations of Seller (the
“Excluded Liabilities”) shall at all times remain and be the sole responsibility
of Seller. The Excluded Liabilities shall include, without limitation, all
intercompany loans between Seller and Parent and those items specifically set
forth on Schedule 2.

4.Closing. The closing of the purchase and sale of the Purchased Assets and the
assumption of the Assumed Liabilities (the “Closing”) will be by the electronic
exchange of executed documents and will be effective at 12:01 a.m. New York time
(the “Effective Time”) on September 7, 2020 (the “Closing Date”), unless another
date is agreed to in writing by the Parties.

 

--------------------------------------------------------------------------------

 

5.Consideration. In consideration for the transfer and sale of the Purchased
Assets to Buyer and Seller’s assignment to Buyer and Buyer’s assumption of the
Assumed Liabilities, Buyer shall deliver to (a) Seller $1,219,853.98 (the “Cash
Purchase Price”) and (b) Affinity Bank, a division of Newton Federal Bank (the
“Escrow Agent”) $2,080,146.02 (the “Escrow Amount” and together with the Cash
Purchase Price, the “Purchase Price”), in each case, in cash by bank wire
transfer immediately following the execution and delivery of this Agreement. The
Escrow Amount shall be held by the Escrow Agent in a separate escrow account and
released pursuant to the terms of the escrow agreement substantially in the form
attached hereto as Exhibit A (the “Escrow Agreement”).

6.Closing Deliverables of Seller. Seller shall deliver the following to Buyer
at, or prior to, the Closing:

(a)a Bill of Sale substantially in the form attached hereto as Exhibit B (the
“Bill of Sale”), duly executed by Seller;

(b)an Assignment and Assumption Agreement substantially in the form attached
hereto as Exhibit C (the “Assignment and Assumption Agreement), duly executed by
Seller;

(c)(i) written consent of the Parent approving the transactions contemplated by
this Agreement and (ii) unanimous written consent of the board of managers of
the Seller approving the transactions contemplated by this Agreement;

(d)a Transition Services Agreement substantially in the form attached hereto as
Exhibit D (the “Transition Services Agreement”), duly executed by Seller;

(e)evidence reasonably satisfactory to Buyer of the release of any liens on the
Purchased Assets held by Jackson Investment Group, LLC and Midcap Funding X
Trust, acting through its agent Midcap Funding IV Trust, as Agent;

(f)a TLA Assignment and Assumption Agreement substantially in the form attached
as Exhibit E;

(g)an Assignment of Sublease executed by Seller in substantially the form
attached hereto as Exhibit F;

(h)a side letter from Seller and Parent, to Neil Ellison (the “Ellison Side
Letter”), acknowledging and agreeing that (i) neither Seller nor Parent has any
claim against Ellison, whether based in contract or tort or otherwise, with
respect to any aspect of his employment with or previous relationship with
Seller, (ii) all post-termination obligations owed by Ellison to Seller or
Parent pursuant to any employment agreement or similar agreement (including
without limitation that certain Employment Agreement dated as of September 15,
2017 by and between Seller and Ellison (including any amendments thereto, the
“Ellison Employment Agreement”) are terminated and of no further force and
effect; and (iii) each of Seller and Parent covenants not to sue Ellison or
Buyer based on the matters described in (i) and (ii) above;

(i)the Escrow Agreement signed by the Seller and the Escrow Agent; and

 

2

--------------------------------------------------------------------------------

 

(j)all such other documents and instruments, as may be reasonably required by
Buyer to convey Seller’s right, title and interest in and to the Purchased
Assets to Buyer.

7.Closing Deliverables of Buyer. Buyer shall deliver the following at, or prior
to, the Closing:

(a)the Cash Purchase Price to Seller;

(b)the Escrow Amount to the Escrow Agent;

(c)(i) written consent of the of the member(s) of Buyer approving the
transactions contemplated by this Agreement and (ii) unanimous written consent
of the manager(s) of Buyer approving the transactions contemplated by this
Agreement, in each case, to Seller;

(d)a counterpart to the Transition Services Agreement duly executed by Buyer to
Seller; and

(e)Such other documents and instruments, in form and substance acceptable to
Seller, as may be reasonably necessary to consummate the transactions
contemplated herein.

8.Further Cooperation. From time to time after the Closing, Seller (at Buyer’s
reasonable request and without further consideration) shall execute and deliver
such other instruments of transfer and documents as Buyer may reasonably request
to (a) transfer to Buyer more effectively the right, title and interest in or to
the Purchased Assets free and clear of all liens, security interests and
encumbrances, (b) effect Buyer’s use of the Purchased Assets, and (c) to
accomplish the transfer and payment of the Assumed Liabilities.

9.Representations and Warranties of Seller. As of the Closing, Seller hereby
represents and warrants to Buyer as follows:

(a)Organization, Qualification, Company Power, Capitalization. Seller is a
limited liability company duly organized and validly existing under the laws of
the State of Georgia.

(b)Authorization of Transaction. Seller has full limited liability company power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement constitutes the valid and legally binding
obligation of Seller enforceable in accordance with its terms and conditions,
subject, however, to the effects of bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). Seller need not give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any
governmental authority in order to consummate the transactions contemplated by
this Agreement.

 

3

--------------------------------------------------------------------------------

 

(c)No Conflicts. The execution, delivery and performance by Seller of this
Agreement, and the consummation of the transactions contemplated hereby, do not
and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the organizational documents of Seller; (b)
conflict with or result in a violation or breach of any provision of law
applicable to Seller, the Business or the Purchased Assets; or (c) result in the
creation or imposition of any lien or encumbrance on the Purchased Assets; other
than any such conflicts, violations, breaches, conflicts or giving rise to
rights that would not, individually or in the aggregate, reasonably be expected
to be materially adverse to the Seller, Buyer, the Purchased Assets and the
Business (taken as a whole).

(d)Brokers’ Fees. Seller does not have any liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which Buyer could become liable
or obligated.

(e)Purchased Assets. Seller has good, exclusive and marketable title to all of
the Purchased Assets, in each case free and clear of all liens, security
interests, and other encumbrances, except for liens, security interests, and
other encumbrances released in connection with the Closing. The consummation of
the transactions contemplated by this Agreement will transfer to Buyer good,
exclusive and marketable title to the Purchased Assets free and clear of all
liens, security interests, and other encumbrances.

(f) Employee Matters and Employee Benefits. Seller has complied with all
material federal, state and local laws with respect to all employees or
contractors employed or engaged by it. To Seller’s Knowledge, there are no
material liabilities or contingent liabilities relating to any of Seller’s
employees that would reasonably be expected to affect the Business or the
Purchased Assets after the Closing.

(g)No Litigation. There are no claims or actions pending or, to Seller’s or
Parent’s knowledge, threatened against or by Seller (a) relating to or affecting
the Business or the Purchased Assets; or (b) that challenge or seek to prevent,
enjoin or otherwise delay the transactions contemplated by this Agreement. To
Seller’s or Parent’s knowledge, no event has occurred or circumstances exist
that may give rise to, or serve as a basis for, any such action.

(h)Contracts. In the event that any necessary consent to cause any contract that
is a Purchased Asset to be assigned to Buyer prior to the date hereof shall not
have been obtained prior to the Closing Date, Seller shall use commercially
reasonable efforts to obtain the necessary consents following the Closing.

(i)Disclaimer of Additional and Implied Warranties.  Seller and its affiliates
make no representations or warranties, express or implied, of any nature
whatsoever except as specifically set forth in this Section 9 and no other
statements, documents or communications that may be made or provided, or may
have been made or provided, shall be deemed to be a representation or warranty
of Seller for any purpose.

 

4

--------------------------------------------------------------------------------

 

10.Representations and Warranties of Buyer. As of the Closing, Buyer hereby
represents and warrants to Seller as follows:

(a)Organization of Buyer. Buyer is a limited liability company duly organized,
validly existing, and in good standing under the laws of the State of Georgia.

(b)Authorization of Transaction. Buyer has full limited liability company power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement constitutes the valid and legally binding
obligation of Buyer, enforceable in accordance with its terms and conditions,
subject, however, to the effects of bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). Buyer need not give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any
governmental authority in order to consummate the transactions contemplated by
this Agreement.

(c)Seller Invoices. Buyer and its officers, members, managers, directors, and
affiliates who have been officers or employees of Seller prior to the Closing
Date have conducted the Business consistent with past practices and have
collected all amounts owed to Seller for services performed by Seller and its
affiliates prior to the Closing Date.

(d)Brokers’ Fees. Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Seller or its affiliates could become
liable or obligated.

11.Taxes.

(a)Attached hereto as Exhibit G is an allocation of the Purchase Price (and all
other capitalized costs) among the Purchased Assets in accordance with §1060
Internal Revenue Code of 1986, as amended, and Treasury regulations thereunder
(and any similar provision of state, local or foreign law, as appropriate),
which allocation shall be binding upon Buyer and Seller. Seller and Buyer and
their affiliates shall report, act, and file tax returns (including, but not
limited to Internal Revenue Service Form 8594) in all respects and for all
purposes consistent with such allocation. Neither Seller nor Buyer shall take
any position (whether in audits, tax returns, or otherwise) that is inconsistent
with such allocation unless required to do so by applicable law.

(b)The parties hereby waive compliance with the provisions of any bulk sales,
bulk transfer, or similar applicable laws of any jurisdiction that may otherwise
be applicable with respect to the sale of any or all of the Purchased Assets to
Buyer. Seller will pay in a timely manner all applicable use, transfer,
conveyance, documentary, recording, notarial, value added, excise, registration,
stamp, gross receipts and similar taxes and fees (“Transfer Taxes”), arising out
of or in connection with or attributable to the transactions effected pursuant
to this Agreement, regardless of whether such Transfer Taxes, expenses and fees
are imposed by law on Buyer, the Purchased Assets, or Seller. Seller will
prepare and timely file all tax returns required to be filed in respect of
Transfer Taxes (including all notices required to be given with respect to bulk
transfer Laws). Buyer will reasonably cooperate with Seller to share information
reasonably necessary for the preparation of those tax returns and any tax
clearance certificates that either Seller or Buyer may request.

 

5

--------------------------------------------------------------------------------

 

(c)If, prior to the Closing, there have been any taxes based on the value of
property assessed against any of the Purchased Assets, Seller will pay those
taxes attributable to periods or partial periods ending prior to the Closing
Date, and Buyer will pay those taxes attributable to periods or partial periods
beginning on or after the Closing Date, with a daily allocation for any period
that begins before the Closing Date and ends after the Closing Date. Each Party
agrees to cooperate with the other Party in paying or reimbursing tax
obligations in accordance with this Section 11(c). Nothing in this Agreement
shall make a Party liable for the income or franchise taxes of any other Party,
including making Buyer liable for any taxes imposed on Seller relating to the
receipt of consideration for the sale of the Purchased Assets from Seller to
Buyer. This Section 11(c) does not apply to Transfer Taxes, which are the sole
obligation of Seller under the provisions of Section 11(b).

12.Non-Competition and Non-Solicitation.

(a)Seller / Parent Non-Competition.  Until the earlier of (i) the period ending
twelve months after the Closing Date and (ii) the date on which Parent undergoes
a change of control or sells substantially all of its assets (the “Seller/Parent
Restricted Period”), neither Seller nor the Parent shall, and shall not permit
any of their respective affiliates as of the Closing Date (the “Closing Date
Affiliates”) to, directly or indirectly; (i) engage in or assist others in
engaging in the business of IT, accounting or finance staffing (the “Restricted
Business”), within the State of Georgia (the “Territory”); or (ii) cause, induce
or encourage any material actual or prospective client, customer, supplier or
licensor of the Business (including any existing or former client or customer of
a Seller and any Person that becomes a client or customer of the Business after
the Closing), or any other person who has a material business relationship with
the Business, to terminate or modify any such actual or prospective
relationship. Furthermore, notwithstanding the foregoing, the restrictions in
this Section 12(a) shall not prohibit Seller, Parent or any of its Closing Date
Affiliates from (i) acquiring assets, a business or any equity in an entity or
business that conducts the Restricted Business in the Territory, (ii) performing
the Restricted Business in the Territory if a current client of Parent and/or
its Closing Date Affiliates that does not currently conduct business in the
State of Georgia requests Parent and/or its Closing Date Affiliates to conduct
the Restricted Business in the Territory; provided that Parent or such Closing
Date Affiliate gives Buyer the first opportunity to perform the services for
such requesting client as a Tier 2 supplier of Parent; and (iii) owning,
directly or indirectly, solely as an investment, securities of any person traded
on any national securities exchange if such Seller, Parent, or affiliate
thereof, as applicable is not a controlling person of, or a member of a group
which controls, such person and does not, directly or indirectly, own 10% or
more of any class of securities of such person. If Parent and/or one its Closing
Date Affiliates has a new client after the Closing Date that requests Parent
and/or its Closing Date Affiliates to perform the Restricted Business during the
Seller/Parent Restricted Period in the Territory, Parent and/or its Closing Date
Affiliates, as applicable, will permit Buyer to be a Tier 2 Supplier for such
new client for the Restricted Business in the Territory during the Seller/Parent
Restricted Period, upon mutually accepted terms. If after the Closing Date,
Seller or Parent acquires a business that does not, at the time of such
acquisition, have a presence in the State of Georgia (a “New Non-Georgia
Affiliate”), Seller and Parent shall not cause such New Non-Georgia Affiliate to
begin conducting Restricted Business in the Territory during the Seller/Parent
Restricted Period.

 

6

--------------------------------------------------------------------------------

 

(b)Buyer Non-Acquisition of Former Affiliates of Seller.  During the
Seller/Parent Restricted Period, Buyer shall not acquire or partner with any
former affiliate of Seller or the Business.  

(c)Seller / Parent Non-Solicitation of Employees and Contractors, and
Customers.  Neither Seller nor the Parent shall, and shall not permit any of
their respective Closing Date Affiliates to, directly or indirectly:

(i)During the Seller/Parent Restricted Period, recruit, offer employment or
engagement to, employ or engage as a consultant, directly or indirectly, any
employee of Seller who was employed in the Business as of the Closing Date or at
any time during the six-month period immediately preceding the Closing Date, or
seek to persuade any such employee to terminate or diminish his or her
relationship with the Business or Buyer, ; provided, however, that this Section
12(b) shall not prohibit any general public advertisement for employment or any
solicitation activities conducted by an employment agency, so long as the
advertisement or agency search was not directed towards any such employee or any
employees; or

(ii)During the Seller/Parent Restricted Period in the Territory, (A) solicit or
encourage any customer or other business partner of the Business who was such as
of the Closing Date to terminate or diminish its relationship with the Business
with respect to the services of the type provided by the Business as of the
Closing Date, or (B) seek to persuade any such customer or other business
partner, or prospective customer or other business partner of the Business who
was such as of the Closing Date or at any time during the six-month period
immediately preceding the Closing Date, to conduct with any other person or
entity any business or activity which such business partner or prospective
business partner conducts or could conduct with the Business, solely as it
relates to the services of the type provided by the Business as of the Closing
Date.

(d)Buyer Non-Solicitation of Employees, Contractors, and Customers of Parent and
Certain Affiliates (Other than Seller).  Until the earlier of (i) the period
ending twelve months after the Closing Date and (ii) the date on which Buyer
undergoes a change of control or sells substantially all of its assets (the
“Buyer Restricted Period”), Buyer shall not, and shall not permit any of its
Closing Date Affiliates to, directly or indirectly:

(i)Recruit, offer employment or engagement to, employ or engage as a consultant,
directly or indirectly, any employee of Parent or its Closing Date Affiliates
(excluding Seller) who was employed by Parent or such Closing Date Affiliates
(excluding Seller) at any time during the six-month period immediately preceding
the Closing Date, or seek to persuade any such employee to terminate or diminish
his or her relationship with Parent or such Closing Date Affiliate (excluding
the Seller); provided, however, that this Section 12(d) shall not prohibit any
general public advertisement for employment or any solicitation activities
conducted by an employment agency, so long as the advertisement or agency search
was not directed towards any such employee or any employees; or

 

7

--------------------------------------------------------------------------------

 

(ii)(A) Solicit or encourage any customer or other business partner of Parent or
any of its Closing Date Affiliates to terminate or diminish its relationship
with Parent or such Closing Date Affiliate with respect to services of the type
provided by Parent or such Closing Date Affiliate or (B) seek to persuade any
such customers or other business partners, or prospective customer or other
business partner of Parent or its Closing Date Affiliates (excluding Seller) who
was such as of the Closing Date or any time during the six month period
immediately preceding the Closing Date, to conduct with any other person or
entity any business or activity which such business partner or prospective
business partner conducts or could conduct with Parent or a Closing Date
Affiliate (excluding Seller), solely as it relates to the services of the type
provided by Parent or a Closing Date Affiliate (excluding Seller).
Notwithstanding the foregoing or anything to the contrary in this Agreement or
any transaction document, this section shall not prevent Buyer or its Closing
Date Affiliates from soliciting or performing work in the Restricted Business
within the Territory for the current customers and business partners of Seller.

(e)Buyer, Seller and Parent acknowledge that its agreement to the covenants
contained in this Section 12 is a material condition of each Parties’
willingness to enter into this Agreement and consummate the transactions
contemplated by this Agreement and that the covenants in this Section 12 are
necessary to protect the good will, confidential information, trade secrets and
other legitimate information related to the Business and the business of Parent.
In addition and not in the alternative to any other remedies available to it,
each Party shall be entitled to preliminary and permanent injunctive relief
(without having to post bond or other security) against any breach or threatened
breach by Buyer, Seller, Parent, or any Closing Date Affiliates of Buyer, Seller
or Parent of the covenants in this Section 12. If a court of competent
jurisdiction declares that any term or provisions of this Section 12 is invalid
or unenforceable by reason of its being extended over too great a time, too
large a geographic area or too great a range of activities, that term or
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law. Buyer, Seller and Parent agree that the periods
of restriction applicable to Buyer, Seller, Parent, and their respective Closing
Date Affiliates set forth in this Section 12 shall be tolled, and shall not run,
during the period of any breach (as determined by a court of competent
jurisdiction) by Buyer, Seller, Parent or any of their respective Closing Date
Affiliates of any such covenants. No claimed breach of this Agreement attributed
to Buyer, Seller, or Parent or any of its Closing Date Affiliates shall operate
to excuse a party from the performance of its obligations under this Section 12.

13.Indemnification.

(a)Seller agrees to and hereby does indemnify and hold Buyer harmless from and
against any and all costs, expenses, damages, fees, penalties, causes of action,
claims, demands, judgments, executions and liens, including without limitation
attorney’s fees and court costs, arising from (i) the Excluded Liabilities, (ii)
any breach of Seller’s representations and warranties or covenants set forth in
this Agreement, and (iii) any other breach or violation of this Agreement by
Seller. Buyer agrees to and hereby does indemnify and hold Seller and its
affiliates harmless from and against any and all costs, expenses, damages, fees,
penalties, causes of action, claims, demands, judgments, executions and liens,
including without limitation attorney’s fees and court costs, arising from or in
any way connected with (i) the Assumed Liabilities, (ii) any breach of Buyer’s
representations and warranties or covenants set forth in this Agreement, and
(iii) any other breach or violation of this Agreement by Buyer.

 

8

--------------------------------------------------------------------------------

 

(b)Claim Notice. Upon obtaining knowledge of facts giving rise to a claim for
indemnity (a “Claim”), the indemnified party shall promptly notify the
indemnifying party in writing of the facts giving rise to such claim.   Such
notice shall contain a brief description of the nature and estimated amount of
any claim for indemnification. Notwithstanding the foregoing, an indemnified
party’s delay in providing the foregoing notice to the indemnifying party shall
not bar a claim for indemnity under this Agreement unless the delay materially
prejudices the indemnifying party’s ability to resolve or defend against the
claim.

(c)Third Party Claims.  If a third-party Claim is made against an indemnified
party, the indemnifying party shall either be entitled to participate in (but
not control) the defense thereof or, if it so chooses, to assume (and control)
the defense thereof with reputable counsel selected by the indemnifying party;
provided, that the indemnifying party shall not be entitled to assume the
defense unless (i) the third-party Claim does not relate to, or otherwise arise
in connection with, any criminal proceeding, action, indictment, allegation or
investigation, (ii) the third-party Claim involves primarily money damages, and
(iii) the indemnified party has not been advised in writing by counsel that a
conflict of interest exists or is reasonably likely to exist between the
indemnified party and the indemnifying party with respect to the third-party
Claim. Should an indemnifying party so elect to assume the defense of a
third-party Claim in accordance with this Section 13, the indemnifying party
shall not be liable to the indemnified party for legal expenses subsequently
incurred by the indemnified party in connection with the defense thereof for so
long as such indemnifying party complies with this Section 13(c). If the
indemnifying party assumes such defense in accordance with this Section 13(c),
the indemnified party shall have the right to participate in the defense thereof
and to employ counsel, at its own expense, separate from the counsel employed by
the indemnifying party, it being understood, however, that the indemnifying
party shall control such defense (including any settlement with respect thereto)
for so long as such indemnifying party complies with this Section 13(c). In
connection with any third-party Claim, all the parties hereto shall cooperate in
the defense or prosecution of such third-party Claim, including by retaining and
(upon the indemnifying party's request) providing to the indemnifying party all
records and information which are reasonably relevant to such third-party Claim,
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. The
indemnifying party shall not, without the prior written consent of the
indemnified party (such consent to not be unreasonably withheld, conditioned or
delayed), consent to the entry of judgment, or settle, compromise or voluntarily
discharge, any third-party Claim, unless the terms of such judgment, settlement,
compromise or discharge (x) provides for the payment by the indemnifying party
of money as sole relief for the claimant, (y) results in the full and general
release of all parties with a Claim from all material liabilities arising or
related to, or in connection with, the third-party Claim and (z) involves no
finding  or admission of a violation of any applicable law or other wrongdoing.
If the indemnifying party shall not have assumed the defense of a third-party
Claim in accordance with this Section 13(c) then the Indemnified party shall be
entitled to defend such third-party Claim through counsel of its choosing, and
may resolve such third-party Claim; provided, that the indemnified party shall
not admit any liability with respect to, consent to the entry of judgment, or
settle, compromise or voluntarily discharge, any third-party Claim for which any
sums are recoverable from or indemnifiable by the indemnifying party pursuant to
this Agreement, without the prior written consent of the indemnifying party
(such consent to not be unreasonably withheld, conditioned or delayed).

 

9

--------------------------------------------------------------------------------

 

(d)Direct Claims. Any claim for indemnification pursuant to this Section 13
which does not result from a third-party Claim (a “Direct Claim”) shall be
asserted by the indemnified party giving written notice to the indemnifying
party of the Direct Claim as promptly as reasonably possible after the
determination of such loss; provided, that failure to give such prompt
notification shall not affect the indemnification or recovery, as applicable,
provided hereunder except and to the extent the indemnifying party shall have
been prejudiced as a result of such failure. The indemnifying party shall have
sixty (60) days after its receipt of such notice to respond in writing to such
Direct Claim.

(e)The representations and warranties contained in Sections 10 and 11 shall
survive the Closing until the date that is twelve months after the Closing Date
(the “Survival Date”) provided that the representations made in Sections 9(a),
9(b), 9(d), 10(a), 10(b) and 10(d) (the “Fundamental Representations”) shall
survive for three years.  All covenants and agreements that require performances
prior to or at the Closing shall survive until the Survival Date.  All covenants
and agreements that require performance after the Closing shall survive in
accordance with their terms and applicable laws or, if not specified, until the
Survival Date. All representations, warranties, covenants, and agreements with
respect to which a claim has been brought prior to the applicable survival date
shall survive with respect to such claim until such claim is finally resolved
and the payment of all amounts owed with respect thereto). No claims may be made
after the applicable survival date of such claim.

(f)Neither Seller, Buyer nor any of their respective affiliates shall be
required to indemnify any indemnifiable party under Section 13 unless the
aggregate amount of losses, liabilities, claims, obligations, deficiencies,
demands, judgments, damages, interest, fines, penalties, claims, suits, actions,
causes of action, assessments, awards, costs and expenses (including costs of
investigation and defense and attorneys’ and other professionals’ fees), or any
diminution in value, whether or not involving a Claim (“Losses”) suffered by an
indemnified party (each a “Buyer Indemnified Parties”) exceeds $50,000 (the
“Deductible”) and then Buyer or Seller shall be required to indemnify the
applicable indemnified party for the amount of Losses in excess of the
Deductible; provided, that this Section 13(f) shall not apply to Losses related
to the failure to be true and correct of any of the Fundamental Representations.

(g)Seller, Buyer and any of their affiliates shall not be required to indemnify
any indemnified party under Section 13 for an aggregate amount of Losses
exceeding $1,000,000 (the “General Cap”); provided, that the General Cap shall
not apply with respect to Losses related to the failure to be true and correct
of any of the Fundamental Representation. Seller and Buyer any of their
respective affiliates shall not be required to indemnify any indemnified party
under Section 13 for an aggregate amount of Losses exceeding amounts actually
paid to Seller pursuant to this Agreement for the breach of a Fundamental
Representation.

(h)No indemnified party shall be entitled to recover from the indemnifying party
any incidental, consequential, special or punitive damages.

(i)Buyer and Seller acknowledge and agree that the foregoing indemnification
provisions in this Section 13 shall be the exclusive remedy of Buyer and Seller
with respect to the subject matter of this Agreement.

 

10

--------------------------------------------------------------------------------

 

14.Limited Parent Guaranty. Parent shall cause Seller to comply with its
obligations under this Agreement. The guaranty set forth in this Section 14 is a
guaranty of performance and not a guaranty of payment.   Buyer shall first seek
performance by Seller under this Agreement before exercising Parent’s guaranty
set forth in this Section 14.

15.Outstanding Amounts Owed. Buyer shall (a) use its reasonable best efforts to
collect any amounts owed to Seller for services provided by Seller as of or
prior to the Effective Time (collectively, “Seller Receivables”), whether or not
invoiced by Seller as of or prior to the Effective Time, and (b) immediately
remit to the Seller Collections Account (as defined below), any payments
actually received by Buyer that relate to any of the Seller Receivables.  Buyer
shall instruct the customers or other account debtors on the Seller Receivables
to make payments on the Seller Receivables directly to the collections account
set forth on Schedule 15 attached hereto and made a part hereof (the “Seller
Collections Account”).  Buyer shall not modify such payment instructions with
respect to the Seller Receivables without the prior written consent of the
Seller.  If Buyer receives any payments related to the Seller Receivables, Buyer
shall hold such payments in trust for the benefit of Seller to be paid and
transferred to the Seller Collections Account in accordance with the terms of
this Section 15, and, until such payment and transfer to the Seller Collections
Account, shall not comingle any payments related to the Seller Receivables with
any of Buyer’s funds.  Buyer acknowledges and agrees that the Seller Receivables
and all proceeds thereof (in whatever form) are the assets and property solely
of the Seller and Buyer shall have no rights or interests therein.  Buyer shall
have no rights of set-off or any similar rights with respect to the Seller
Receivables and proceeds thereof.

16.Press Releases. Buyer shall not issue any press release or make any public
announcement relating to the subject matter of this Agreement without the prior
written approval of Seller; provided, however, that Buyer may make any public
disclosure it believes in good faith is required by applicable law or any
listing or trading agreement concerning its publicly traded securities (in which
case Buyer will use its best efforts to advise Seller prior to making the
disclosure).

17.No Third Party Beneficiaries. There are no third-party beneficiaries to this
Agreement. This Agreement shall not confer any rights or remedies upon any
person other than the Parties and their respective successors and permitted
assigns.

18.Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other Party, which consent shall not be unreasonably withheld or delayed.

19.Counterparts. This Agreement may be executed in counterparts (including by
electronic signature via DocuSign or .pdf), each of which shall be deemed an
original but which together will constitute one and the same instrument.

 

11

--------------------------------------------------------------------------------

 

20.Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient, (ii) one business day after being sent to the recipient by
reputable overnight courier service (charges prepaid), (iii) one business day
after being sent to the recipient by electronic mail, and addressed to the
intended recipient as set forth below:

If to Buyer:

 

FirstPro Recruitment, LLC

5607 Glenridge Drive

Suite 360

Atlanta, GA 30342

Attn: Neil Ellison

Email: fpatl2019@gmail.com

 

 

With a copy to (which shall not constitute notice):

Investment Law Group of Davis Gillett Mottern & Sims LLC

545 Dutch Valley Road, Suite A

Atlanta, Georgia 30324

Attn: Robert R. Joseph

Email: rjoseph@investmentlawgroup.com

 

If to Seller:

 

Staffing 360 Georgia, LLC

641 Lexington Avenue

27th Floor

New York, NY 10022

Attn: Brendan Flood

Email: brendan.flood@staffing360solutions.com

 

With a copy to (which shall not constitute notice):

 

Haynes and Boone, LLP

1050 17th Street

Suite 1800

Denver, CO 80265

Attn: Dan Malone

Email: dan.malone@haynesboone.com

 

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.

 

12

--------------------------------------------------------------------------------

 

21.Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York, without giving
effect to any choice or conflict of law provision or rule (whether of such state
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than such state.

22.Submission to Jurisdiction; Consent to Service of Process.

(a)The Parties hereby irrevocably submit to the exclusive jurisdiction of any
federal or state court located within Atlanta, Georgia over any dispute arising
out of or relating to this Agreement or any of the transactions contemplated
hereby and each party hereby irrevocably agrees that all claims in respect of
such dispute or any suit, action proceeding related thereto may be heard and
determined in such courts. The Parties hereby irrevocably waive, to the fullest
extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the Parties agrees that a judgment in any such dispute may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

(b)Each Party hereby consents to process being served by any party in any suit,
action or proceeding by delivery of a copy thereof in accordance with the
provisions of Section 20.

23.Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES IN RESPECT OF THIS
AGREEMENT, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
IN CONTRACT, TORT, EQUITY, OR OTHERWISE. EACH OF THE PARTIES HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

24.Entire Agreement. This Agreement (including the documents referred to in this
Agreement) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they have related in any way to the subject
matter of this Agreement. No amendment of any provision of this Agreement shall
be valid unless the same shall be in writing and signed by Buyer and Seller. No
waiver by any Party of any provision of this Agreement or any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Parties making such a waiver, nor shall such waiver be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

 

13

--------------------------------------------------------------------------------

 

25.Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

26.Transaction Expenses. Each Party will bear its own respective costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby.

27.Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.

28.Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

29.Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

 

[Signature page follows.]

 

 

 

14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above.

 

Buyer:

Seller:

 

 

 

 

FirstPro Recruitment, LLC

Staffing 360 Georgia, LLC,

 

 

 

 

 

 

 

 

By:

/s/ Neil Ellison

 

By:

/s/ Brendan Flood

 

Name:

Neil Ellison

 

Name:

Brendan Flood

 

Title:

President

 

Title:

President

 

 

PARENT, solely for the purpose of Section 6(h), Section 12 and Section 14:

 

 

 

 

 

Staffing 360 Solutions, Inc.,

 

 

 

 

 

 

 

 

 

By:

/s/ Brendan Flood

 

 

 

 

Name:

Brendan Flood

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1

 

Schedule of Purchased Assets

 

[omitted]

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 2

 

Schedule of Certain Excluded Liabilities

 

[omitted]

 

 

 

--------------------------------------------------------------------------------

 

Schedule 15

 

Seller Collections Account

 

[omitted]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of the 24th
day of September, 2020, by and between STAFFING 360 GEORGIA, LLC, a Georgia
limited liability company (“Seller”) and AFFINITY BANK, A DIVISION OF NEWTON
FEDERAL BANK (“Escrow Agent”).

WITNESSETH

WHEREAS, Seller has entered into that certain Asset Purchase Agreement, dated as
of the date hereof (the “Purchase Agreement”) with FirstPro Recruitment, LLC
(“Buyer”) and, solely for the purpose of Section 6(h), Section 12 and Section 14
therein, Staffing 360 Solutions, Inc., pursuant to which Seller has agreed to
sell to Buyer substantially all of the assets used in or related to the
operation or conduct of Seller’s professional staffing and recruiting business
in the State of Georgia (the “Assets”) and Buyer has agreed to assume the
Assumed Labilities, in each case, as set forth in the Purchase Agreement;

WHEREAS, Seller has previously obtained a Paycheck Protection Program loan (the
“PPP Loan”) pursuant to that certain Note dated May 20, 2020 (the “PPP Note”),
executed in favor of Escrow Agent (from time to time hereinafter referred to as
“Lender”) in the original principal amount of two million sixty-two thousand
five hundred fifty-seven AND 00/100THS DOLLARS ($2,062,557.00);

WHEREAS, pursuant to the PPP Note, the sale of the Assets may result in a
default of the PPP Loan;

WHEREAS, as of the date hereof, Seller has applied for forgiveness of the PPP
Loan;

WHEREAS, in connection with the sale of the Assets, Seller has agreed to cause
the sum of two million eighty thousand one hundred forty six AND 02/100THS
DOLLARS ($2,080,146.02) from the Purchase Price paid by Buyer (the “Escrow
Funds”) to be deposited by Buyer into escrow with Escrow Agent at Closing and to
be held by Escrow Agent to pay off the PPP Loan in the event that all or any
portion of the PPP Loan is not forgiven by the U.S. Small Business
Administration (the “SBA”);

WHEREAS, Seller desires to designate and appoint Escrow Agent to serve as escrow
agent hereunder, and Escrow Agent hereby agrees to accept such appointment.

Statement of Agreement

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

1.Recitals Incorporated/Defined Terms.  The recitals set forth hereinabove are
true and correct and are hereby incorporated into this Agreement as if fully set
forth herein.  Capitalized terms used herein which are not defined herein shall
have the meanings ascribed to them in the Purchase Agreement. Further,
capitalized terms not defined herein shall not impact the duties of Escrow
Agent.

 

A-1

--------------------------------------------------------------------------------

 

2.Application for Forgiveness.  Prior to the date of this Agreement (a) Seller
applied for forgiveness of the PPP Loan from the SBA, and (b) Lender submitted
such application to the SBA for final determination as to loan forgiveness.  
Seller hereby agrees to use commercially reasonable efforts to promptly, but in
no event later than five (5) business days, submit any and all additional or
supplemental applications, revisions to the original application or additional
documentation required by Lender or SBA to forgive the PPP Loan.  In the event
Seller fails to timely comply with requirements set forth above and fails to
correct such failure within ten (10) days of notice of such failure from Lender,
Escrow Agent shall immediately pay the PPP Loan in full and Seller hereby
authorizes and directs Escrow Agent to remit such payoff funds without further
action or authorization from Seller.

3.Deposit of Escrow Funds.  By its execution hereof, Escrow Agent acknowledges
receipt of the Escrow Funds and that Escrow Agent shall hold or disburse the
Escrow Funds in accordance with the terms hereof.

4.Disbursement of Escrow Funds.

(a)Upon receipt of the payoff funds by Lender from the SBA (“SBA Payoff Funds”)
for the forgiven portion of the PPP Loan, Escrow Agent shall promptly, but in no
event later than five (5) business days from receipt of the SBA Payoff Funds,
remit to (i) Lender the portion of the Escrowed Funds necessary to pay any
unforgiven portion of the PPP Loan in full and (ii) Seller (or its designee) any
and all remaining Escrow Funds pursuant to the wire instructions set forth below
in this Section 4(a).  Seller hereby authorizes and directs Escrow Agent to
remit such payoff funds and such remaining Escrow Funds in accordance with the
first sentence of this Section 4(a) without further action or authorization from
Seller or any other Person, and Seller hereby further authorizes and directs
Lender to remit said remaining Escrow Funds due to Seller to be the following
account of Seller’s creditor, Jackson Investment Group, LLC (“JIG”):

Bank’s Name: Bank of America, N.A.

Bank’s Address: 100 N. Tryon St. Charlotte, NC 28255

ABA No.: 026009593

Account No.: 334003060431

Routing Number:

061000052 (ACH)

026009593 (Wire)

Seller reserves the right to change the wire instructions set forth above by
written notice given to Escrow Agent, provided that any such change notice to be
effective must be signed by Seller and consented to in writing by JIG.   In the
event JIG fails to respond to such written notice within five (5) business days
of receipt of such notice, JIG shall be deemed to have rejected such request for
change in above wire instructions and Escrow Agent is hereby authorized and
directed to remit the remaining Escrow Funds to JIG as per the above wire
instructions.  Seller acknowledges and agrees that any payments made by Escrow
Agent in accordance with the wire instructions set forth above (or in any valid
change notice given in accordance with the immediately preceding sentence) in
this Section shall be deemed to have been received by Seller for purposes of
this Agreement.  

 

A-2

--------------------------------------------------------------------------------

 

(b)Seller hereby acknowledges and agrees that in the event all or a portion of
the PPP Loan is not forgiven, the unforgiven portion of the PPP Loan shall be
paid in full from the Escrow Funds in accordance with the terms hereof, and in
no event shall any unforgiven portion of the PPP Loan be amortized for future
repayment.

5.Seller Responsible for Any Deficiencies.  In the event the Escrow Funds are
not sufficient to pay off the outstanding balance of the PPP Loan, including
accrued interest, Seller shall be responsible for any such deficiency and shall
promptly pay the amount of any deficiency to the Lender.

6.Release. As of the date hereof, SBA has not issued a formal ruling or guidance
as to the forgiveness of a PPP loan if all or substantially all assets of a
business are sold prior to PPP Loan forgiveness or payment in full.  Seller
hereby acknowledges (i) that neither Escrow Agent nor Lender have made or make
any representation or warranty as to the effect of this Agreement on the
potential forgiveness of the PPP Loan, including without limitation the
potential denial of forgiveness due to a default under the terms of the PPP
Loan, and Seller hereby assumes all risk that the PPP Loan will not be forgiven
in part or in its entirety, (ii) that it has not relied on any advice from the
Escrow Agent or Lender in regard to this Agreement or its potential effect on
the forgiveness of the PPP Loan and (iii) that Seller has been advised by Lender
and Escrow Agent to and has had sufficient opportunity to seek independent legal
counsel and/or advice from Seller’s tax advisors.   Seller hereby releases,
holds harmless and covenants not to sue Lender or Escrow Agent for any and all
losses, costs or expenses, including without limitation denial of forgiveness of
the PPP Loan, arising from the sale of Seller’s Assets prior to forgiveness or
repayment of the PPP Loan, from Seller’s depositing the Escrow Funds for the
purpose of payment of the PPP Loan or otherwise arising from this Agreement.

            (Seller’s Initials to Para 6.)

7.Termination.  This Agreement shall terminate on the date (the “Termination
Date”) on which the Escrow Funds are fully disbursed in accordance with this
Agreement.

8.Escrow Provisions.  The following terms and conditions shall apply to the
Escrow Funds:

(a)Escrow Agent shall deposit the Escrow Funds in a non-interest bearing escrow
account in a federally insured institution.

(b)It is agreed that:

 

(i)

the duties of Escrow Agent are only as herein specifically provided and are
purely ministerial in nature, and Escrow Agent shall incur no liability
whatsoever except for Escrow Agent’s willful misconduct or gross negligence, as
long as Escrow Agent has acted in good faith;

 

(ii)

in the performance of its duties hereunder, Escrow Agent shall be entitled to
rely upon any document, instrument or signature believed by it to be genuine and
signed by either or both of Lender or Seller or their respective successors;

 

A-3

--------------------------------------------------------------------------------

 

 

(iii)

Escrow Agent shall not be bound by any modification, cancellation or rescission
of this Agreement unless in writing and signed by it Seller and Escrow Agent;

 

(iv)

except as otherwise provided herein, Seller shall reimburse and indemnify Escrow
Agent for, and hold it harmless against, any and all loss, liability, costs or
expenses in connection herewith, including reasonable and documented attorneys’
fees and disbursements, incurred without willful misconduct or gross negligence
on the part of Escrow Agent arising out of or in connection with its acceptance
of, or the performance of its duties and obligations under, this Agreement, as
well as the reasonable and documented out-of-pocket costs and expenses of
defending against any claim or liability arising out of or relating to this
Agreement; and

 

(v)

Seller hereby releases Escrow Agent from any act done or omitted to be done by
Escrow Agent in good faith without gross negligence or willful misconduct in the
performance of its duties hereunder.

(c)Escrow Agent is acting as a stake-holder only with respect to the Escrow
Funds.  If there is any dispute as to whether Escrow Agent is obligated to
deliver all or any portion of the Escrow Funds or as to whom the proceeds of the
Escrow Funds are to be delivered, Escrow Agent shall not be required to make any
delivery, but in such event Escrow Agent shall interplead the Escrow Funds, or
so much thereof as is disputed, with a court of competent jurisdiction located
in the State of Georgia, and the final determination of the court in connection
with such interpleader action, including any and all available appeals, shall be
binding upon the parties.  Escrow Agent shall be reimbursed for all reasonable
and documented out-of-pocket costs and expenses of such action or proceeding
including, without limitation, reasonable attorneys’ fees and disbursements, by
the Seller.  

(d)By execution of this Agreement, Escrow Agent hereby acknowledges and agrees
that notwithstanding anything to the contrary contained in this Agreement,
Escrow Agent shall not take any action whatsoever with respect to the Escrow
Funds unless: (i) Escrow Agent receives written evidence of the SBA’s final
determination of the forgiveness of the PPP Loan; (ii) Escrow Agent is directed
to take such action by a court of competent jurisdiction by order that is not
subject to appeal; or (iii) as otherwise provided in this Agreement.

 

A-4

--------------------------------------------------------------------------------

 

9.Notices.  Each notice, instruction or certificate required or permitted by the
terms hereof shall be in writing and shall be communicated by personal delivery,
electronic mail or or overnight courier to the parties hereto at the address
shown below or at such other address as any of them may designate by notice to
each of the others:

 

To Seller:

Staffing 360 Georgia, LLC

 

641 Lexington Avenue

 

27th Floor

 

New York, NY 10022

 

Attn: Brendan Flood

 

Email: brendan.flood@staffing360solutions.com

 

With a copy to:

Haynes and Boone, LLP

 

1050 17th Street

 

Suite 1800

 

Denver, CO 80265

 

Attn: Dan Malone

 

Email: dan.malone@haynesboone.com

 

To Escrow Agent:

Affinity Bank

 

400 Galleria Parkway SE

 

Suite 900

 

Atlanta, GA 30339

 

Attn: Chip Nelson, Exec. Vice President

 

With a copy to:

Andersen, Tate & Carr, P.C.

 

One Sugarloaf Centre

 

1960 Satellite Blvd NW, #4000

 

Duluth, GA 30097

 

Attn: Matt S. Smith, Esq.

 

All notices given hereunder shall be effective and deemed received upon personal
delivery or transmission by telecommunication with automatic confirmation.  

10.Miscellaneous.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia, and shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors in
interests and assigns.  Except as otherwise permitted by this Agreement, Lender
may not substitute the escrow agent without the express, written consent of
Seller, said consent not to be unreasonably withheld, conditioned or
delayed.  This Agreement constitutes the entire agreement between the parties
concerning the subject matter hereof and the parties expressly agree that this
Agreement supersedes all prior agreements concerning the subject matter
hereof.  This Agreement may be executed by the parties hereto in more than one
counterpart and delivered in an electronic format, such as a PDF, each of which,
when executed and delivered, shall be deemed to be an original and all of which
shall constitute together but one and the same document.  This Agreement may be
amended or modified only in a writing executed by the parties hereto.  Time is
of the essence of each and every provision of this Agreement.

[SIGNATURES ON FOLLOWING PAGE]

 

A-5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

SELLER:

 

 

 

STAFFING 360 GEORGIA, LLC,

 

a Georgia limited liability company

 

 

 

 

 

By:

 

(SEAL)

 

Name:

Brendan Flood

 

Title:

President

 

 

 

 

ESCROW AGENT:

 

 

 

 

AFFINITY BANK, A DIVISION OF NEWTON FEDERAL BANK

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[SIGNATURE PAGE TO ESCROW AGREEMENT]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

BILL OF SALE

This Bill of Sale (“Bill of Sale”) is made and delivered as of September 24,
2020, by Staffing 360 Georgia, LLC d/b/a FIRSTPRO, a Georgia limited liability
company (“Seller”), for the benefit of FirstPro Recruitment, LLC, a Georgia
limited liability company (“Buyer”).  Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Asset Purchase
Agreement (as defined below).

WHEREAS, Seller, Buyer, and, solely for the purpose of Section 6(h), Section 12
and Section 14 therein, Staffing 360 Solutions, Inc., a Delaware corporation,
have entered into that certain Asset Purchase Agreement, dated as of September
24, 2020 (the “Asset Purchase Agreement”), the terms of which are incorporated
herein by reference, pursuant to which, among other things, (i) Seller agreed to
sell, assign, transfer, convey and deliver to Buyer and Buyer agreed to accept
and purchase from Seller, the Purchased Assets, and (ii) Buyer agreed to assume,
perform, pay, discharge and be responsible for the Assumed Liabilities, in each
case upon the terms and subject to the conditions set forth therein; and

WHEREAS, contemporaneously with the execution and delivery of the Asset Purchase
Agreement, and at the Closing, Seller is to execute and deliver this Bill of
Sale to Buyer.

NOW, THEREFORE, in consideration of the mutual promises set forth in the Asset
Purchase Agreement and set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller, intending to be legally bound hereby, agrees as follows:

1.Seller does hereby sell, assign, transfer, convey and deliver unto Buyer, and
its successors and assigns, forever, all of Seller’s right, title and interest
in and to the Purchased Assets free and clear of any and all claims, liens,
security interests and other encumbrances (other than as described in the Asset
Purchase Agreement, and the Schedules and Exhibits thereto), TO HAVE AND TO HOLD
such Purchased Assets with all appurtenances thereto, unto Buyer, and its
successors and assigns, for its use forever.  The Purchased Assets to be
transferred hereby shall not include the Excluded Assets, which shall remain the
property of Seller.

2.This Bill of Sale shall inure to the benefit of and be binding upon the
parties thereto and their respective successors and assigns.

3.The terms of the Asset Purchase Agreement are incorporated herein by
reference. Seller acknowledges and agrees that the representations, warranties,
covenants, agreements and indemnities contained in the Asset Purchase Agreement
shall not be superseded hereby but shall remain in full force and effect to the
full extent provided therein.  Nothing in this Bill of Sale, expressed or
implied, is intended to or shall be construed to modify, expand or limit in any
way the terms of the Asset Purchase Agreement.  To the extent that any provision
of this Bill of Sale conflicts or is inconsistent with the terms of the Asset
Purchase Agreement, the Asset Purchase Agreement shall govern.

 

B-1

--------------------------------------------------------------------------------

 

4.This Bill of Sale is executed and delivered pursuant to the Asset Purchase
Agreement and subject to the representations, warranties, covenants, and
agreements set forth therein. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES IN
THE ASSET PURCHASE AGREEMENT, SELLER MAKES NO REPRESENTATION OR WARRANTY
WHATSOEVER WITH RESPECT TO THE PURCHASED ASSETS; WHETHER ARISING BY LAW, COURSE
OF DEALING, COURSE OF PERFORMANCE, USAGE OF TRADE, OR OTHERWISE. BY ACCEPTING
THIS BILL OF SALE, BUYER ACKNOWLEDGES THAT IT HAS NOT RELIED ON ANY
REPRESENTATION OR WARRANTY MADE BY SELLER, OR ANY OTHER PERSON ON SELLER’S
BEHALF, EXCEPT AS SPECIFICALLY PROVIDED IN THE ASSET PURCHASE AGREEMENT.

 

 

[Remainder of page intentionally left blank]

 

 

B-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller has duly executed and delivered this Bill of Sale as
of the date first written above.

 

 

STAFFING 360 GEORGIA, LLC

 

 

 

 

 

By:

 

 

 

Name: Brendan Flood

 

Title: President

 

 

 

 

[Signature Page to Bill of Sale]

--------------------------------------------------------------------------------

 

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of September 24, 2020 (this
“Agreement”), is by and between Staffing 360 Georgia, LLC d/b/a FIRSTPRO, a
Georgia limited liability company (“Seller”), and FirstPro Recruitment, LLC, a
Georgia limited liability company (“Buyer”).  Capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Asset
Purchase Agreement (as defined below).

WHEREAS, Seller, Buyer and, solely for the purpose of Section 6(h), Section 12
and Section 14 therein, Staffing 360 Solutions, Inc., a Delaware limited
liability company, have entered into that certain Asset Purchase Agreement,
dated as of September 24, 2020 (the “Asset Purchase Agreement”), the terms of
which are incorporated herein by reference, pursuant to which, among other
things, (i) Seller agreed to sell, assign, transfer, convey and deliver to Buyer
and Buyer agreed to accept and purchase from Seller, the Purchased Assets, and
(ii) Buyer agreed to assume, perform, pay, discharge and be responsible for the
Assumed Liabilities, in each case upon the terms and subject to the conditions
set forth therein; and

WHEREAS, contemporaneously with the execution and delivery of the Asset Purchase
Agreement, and at the Closing, Seller is to execute and deliver this Agreement
to Buyer and Buyer is to execute and deliver this Agreement to Seller.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

1.Assignment.  Effective as of the Closing and in accordance with and subject to
the terms of the Asset Purchase Agreement, Seller hereby absolutely,
unconditionally and irrevocably assigns, transfers and conveys (collectively,
the “Assignment”) to Buyer all of Seller’s right, title and interest in, under
and to the Purchased Assets, and all obligations under or relating to, the
Assumed Liabilities.

2.Acceptance and Assumption.  In accordance with and subject to the terms of the
Asset Purchase Agreement, Buyer hereby absolutely, unconditionally and
irrevocably (a) accepts the Assignment and (b) assumes, succeeds to, becomes
substituted and responsible for and undertakes and agrees to timely pay,
satisfy, observe, perform, or discharge in accordance with the terms thereof all
obligations and liabilities of any kind arising out of, or required to be
performed under, the Assumed Liabilities, including all obligations and
liabilities of any kind arising out of Buyer’s assumption of the Assumed
Liabilities.  Buyer assumes no Excluded Liabilities.

3.Parties in Interest.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

C-1

--------------------------------------------------------------------------------

 

4.Terms of the Asset Purchase Agreement.  This Agreement is made subject to and
with the benefit of the respective provisions of the Asset Purchase Agreement
(including, without limitation, the schedules and exhibits thereto), which are
incorporated herein by reference.  Each party acknowledges and agrees that the
representations, warranties, covenants, agreements and indemnities contained in
the Asset Purchase Agreement shall not be superseded hereby but shall remain in
full force and effect to the full extent provided therein.  Nothing in this
Agreement, express or implied, is intended to or shall be construed to in any
way modify, expand or limit the terms of the Asset Purchase Agreement.  To the
extent that any provision of this Agreement conflicts or is inconsistent with
the terms of the Asset Purchase Agreement, the Asset Purchase Agreement shall
govern. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES IN THE ASSET PURCHASE
AGREEMENT (FOR WHICH NO CLAIMS MAY BE MADE PURSUANT TO THIS AGREEMENT), SELLER
MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WHATSOEVER WITH RESPECT
TO THE ASSUMED LIABILITIES, WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF
PERFORMANCE, USAGE OF TRADE, OR OTHERWISE. BUYER ACKNOWLEDGES THAT IT HAS NOT
RELIED ON ANY REPRESENTATION OR WARRANTY MADE BY SELLER, OR ANY OTHER PERSON ON
SELLER’S BEHALF, EXCEPT AS SPECIFICALLY PROVIDED IN THE ASSET PURCHASE
AGREEMENT.

5.Counterparts.  This Agreement may be executed in two or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the parties hereto, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

C-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

 

BUYER:

 

 

 

FirstPro Recruitment, LLC

 

 

 

By:

 

 

Name:

Neil Ellison

 

Title:

President

 

 

 

 

 

 

 

 

 

 

SELLER:

 

 

 

Staffing 360 Georgia, LLC

 

 

 

 

 

 

By:

 

 

Name:

Brendan Flood

 

Title:

President

 

 

 

 

 

[Signature Page to Assignment and Assumption Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT D

 

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (“Agreement”), dated as of September 24,
2020, by and between FirstPro Recruitment, LLC, a Georgia limited liability
company (the “Company”), and Staffing 360 Georgia, LLC d/b/a FIRSTPRO, a Georgia
limited liability company (the “Staffing 360”). The Company and Staffing 360 are
also each individually referred to in this Agreement as a “Party”, and
collectively as the “Parties”.

RECITALS:

A.

The Company and Staffing 360 are parties to that certain Asset Purchase
Agreement, dated as of September 24, 2020 (the “Purchase Agreement”), by and
between the Company, Staffing 360, and, solely for the purpose of Section 6(h),
Section 12 and Section 14 therein, Staffing 360 Solutions, Inc., a Delaware
corporation, that provides for the acquisition by the Company of substantially
all the assets of Staffing 360.  Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings given to such terms in the
Purchase Agreement.

B.

In connection with and as a condition precedent to the closing of the
transactions contemplated by the Purchase Agreement, the Parties have agreed to
enter into this Agreement to set forth the terms and conditions upon which each
Party will provide or cause to be provided to the other Party certain identified
services during the term of this Agreement.

NOW, THEREFORE, in consideration of the Recitals and the mutual agreements set
forth in this Agreement, and pursuant to and in further consideration for the
Purchase Agreement, the parties agree as follows:

1.Transition Services. Each Party shall perform (“Service Provider”) for the
other Party (“Receiving Party”) certain transition services as set forth on
Schedule 1 hereto (the “Transition Services”) for the time periods described in
this Agreement.  In consideration for the performance of the Transition
Services, the applicable Receiving Party shall pay to the applicable Service
Provider the fees set forth on Schedule 1 (the “Service Fees”) in accordance
with Section 4 of this Agreement. Each Receiving Party reserves the right to
request additional Transition Services from the applicable Service Provider that
are not currently contemplated on Schedule 1 and the Parties will work in good
faith to agree on reasonable terms. The applicable Service Provider shall
promptly respond to such request by the applicable Receiving Party.

2.Performance of Services. The applicable Service Provider shall perform the
Transition Services consistent with the past practices, and in a manner to
minimize any disruption to the business of the Receiving Party. If employees or
other affiliates of the Company assist Staffing 360 in the provision of
Transition Services, the Company and such employees and affiliates shall act in
good faith in providing such assistance.

 

D-1

--------------------------------------------------------------------------------

 

3.Term and Termination.

a.The term of this Agreement shall commence on the date of this Agreement and
shall continue with respect to each particular Transition Service until the
termination date set forth for such Transition Service in Schedule 1 at which
time this Agreement shall automatically terminate with respect to the Transition
Service in question, or until this Agreement or the Transition Service in
question is earlier terminated in accordance with this Section 3.  

b.Any Transition Service may be terminated in writing signed by the applicable
Service Provider and the applicable Receiving Party, which shall specify which
of the Transition Services are to be terminated (the “Terminated Services”) and
the date on which such Terminated Services are to be terminated (the
“Termination Date”); provided, that the applicable Receiving Party will be
liable for the Service Fees associated with the Terminated Services through the
Termination Date from such Transition Service.  The termination of any
Transition Service pursuant to this Section 3(b) will not affect this Agreement
with respect to any other Transition Services.

c.In the event of a material breach of this Agreement by either Party, the
non-breaching party shall notify the breaching party pursuant to Section 6
hereto of such breach. If the breach then continues without cure for a period of
thirty (30) days and is not the subject of a good-faith dispute in accordance
with Section 4 of this Agreement, the non-breaching Party may terminate this
Agreement without any further obligation or liability to the breaching Party
with respect to such Transition Services except if either Party terminates this
Agreement pursuant to this Section 3(c), the applicable Receiving Party will be
liable for the Service Fees earned through the end of such thirty (30) day
period after the notice of breach was given.

d.The Parties shall reasonably cooperate with each other in connection with any
transition at the end of the provision of any Transition Service as provided
herein and the applicable Service Provider shall be reimbursed by the applicable
Receiving Party, within thirty (30) days of the applicable Service Provider’s
invoice therefore, for all reasonable costs and expenses incurred by the
applicable Service Provider in providing such transition assistance.

e.No termination of this Agreement or any Transition Services shall relieve any
Party from liability for any breach of this Agreement prior to termination
thereof.  

4.Fees and Changes. In consideration for each Service Provider’s availability to
provide the Transition Services, each Service Provider shall receive the fees or
other charges as set forth in Schedule 1. The applicable Receiving Party shall
pay such fees and charges for the Transition Services specified in Schedule 1 at
the time or times specified in Schedule 1. An invoice for Transition Services
shall be due and payable by the applicable Receiving Party at the time specified
in Schedule 1. Any amounts payable by a Receiving Party under this Section 4
that are not paid when due shall bear interest, from the date due until paid, at
the rate of ten percent (10%) per annum. If there is a dispute regarding any
invoice for Service Fees under this Agreement, the Parties shall cooperate and
use commercially reasonable efforts to resolve any such dispute among themselves
as promptly as practicable.  The applicable Service Provider acknowledges that
it is solely responsible for paying all federal, state, and local income or
business taxes, including estimated taxes, self-employment and any other taxes,
fees, additions to tax, interest or penalties which may be assessed, imposed, or
incurred as a result of the Transition Services provided by the applicable
Service Provider pursuant to this Agreement.

 

D-2

--------------------------------------------------------------------------------

 

5.Use of Business Systems and Communications Networks.  From time to time under
this Agreement, the Parties may have access to the business systems and
communications networks of the other Parties.  Each Party will use commercially
reasonable efforts to ensure that its employees, officers, directors, affiliates
and agents do not make any use of or attempt to gain access to any part of the
other Party’s business systems and communications networks or to any data of the
other Party or its Affiliates not specifically made available to such Party
under this Agreement.  Each Party will take reasonable precautions, but no less
than such Party would take to safeguard their own systems, networks, and data,
to ensure that its employees, officers, directors, affiliates and agents do not
introduce, without limitation, (a) any code, program, or script (devices) that,
upon the occurrence or the non-occurrence of any event, will disable any system
or application of the other Party; (b) to or through the other Party’s
“network”, any worm, virus, trap door, back door, or any other contaminant or
disabling devices; or (c) any form of breach of security, data corruption or
interruption into the other Party’s “network.”  Each Party agrees that all of
its and its affiliates and agents, employees, when given access to the business
systems and communications networks of the other Party, shall conform to the
policies and procedures of such other Party concerning, health, safety and
security which are made known to the first Party in advance. If a Party
reasonably determines that the other Party has violated this covenant, then in
addition to any direct damages to which such Party and/or its affiliates may be
entitled under law or equity, the other Party will, to such Party’s reasonable
satisfaction, promptly take all action and implement all necessary procedures to
prevent the reoccurrence of any such violation.

6.Designated Point of Contact.  Staffing 360 and the Company shall each name a
point of contact who shall be responsible for the day to day implementation of
this Agreement, including attempted resolution of any issues that may arise
during the performance of any Party’s obligations hereunder.  From the date
hereof until further written notice to the other Party, the representative of
Staffing 360 shall be Alicia Barker, and the representative of the Company shall
be Neil Ellison. Either Party may designate a different person to act as the
representative with respect to any of the Transition Services upon prior written
notice (with e-mail being sufficient) to the other Party.  The contact
information for each representative is set forth below:

Staffing 360:

Staffing 360 Georgia, LLC

641 Lexington Avenue

27th Floor

New York, NY 10022

Attn: Brendan Flood

Email: Brendan.flood@staffing360solutions.com

 

 

The Company:

FirstPro Recruitment, LLC

5607 Glenridge Drive

Suite 360

Atlanta, GA 30342

Attn:  Neil Ellison

Email:  fpatl2019@gmail.com

 

D-3

--------------------------------------------------------------------------------

 

7.Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing.  Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient, (ii) 1 business day after being sent to the recipient by
reputable overnight courier service (charges prepaid), or (iii) 1 business day
after being sent to the recipient by electronic mail. All Notices shall be
addressed to the Parties at the addresses set forth below the signatures to this
Agreement or to such other person or at such other place as a Party may by
Notice designate to the other party as a place for service of Notice.

8.No Waiver; Modifications in Writing. No failure or delay on the part of any
Party in exercising any right, power or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. The remedies provided for in
this Agreement are cumulative and are not exclusive of any remedies that may be
available to any Party at law, in equity or otherwise. No amendment,
modification, supplement, termination or waiver of or to any provision of this
Agreement, or consent to any departure therefrom, shall be effective unless the
same shall be in writing and signed by all of the Parties. Any amendment,
modification or supplement of or to any provision of this Agreement, any waiver
of any provision of this Agreement, and any consent to any departure from the
terms of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

9.Relationship. Nothing contained in this Agreement and no action taken or
failed or omitted to be taken by any Party pursuant hereto shall be deemed to
constitute the Parties a partnership, an association, a joint venture or other
entity. Each Service Provider shall at all times be acting as an independent
contractor in providing the Transition Services and otherwise under this
Agreement.  No Service Provider has any right or authority to obligate or bind
any Receiving Party or its affiliates as to any matter whatsoever.

10.Construction; Certain Definitions. The Parties each hereby acknowledge that
this Agreement embodies the justifiable expectations of sophisticated parties
derived from arms-length negotiations. The parties have participated jointly in
the negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement. The titles or captions of sections and paragraphs
in this Agreement are provided for convenience of reference only and shall not
be considered a part of this Agreement for purposes of interpreting or applying
this Agreement and such titles or captions do not define, limit, extend, explain
or describe the scope or extent of this Agreement or any of its terms or
conditions. The use of the words “herein,” “hereof,” “hereunder” and other
similar compounds of the word “here” mean and refer to this entire Agreement and
not to any particular section, paragraph or provision. The word “person” as used
in this Agreement includes individuals and all types of entities, including
public or governmental bodies, agencies or instrumentalities. The words
“include” and “including” are used in this Agreement in a nonexclusive manner
and fashion, that is to include, but without limitation, the facts, items or
other matters in question. Any references to a “Section” in this Agreement are
to the referenced Section of this Agreement unless expressly stated otherwise.
Words and phrases in this Agreement shall be construed as in the singular or
plural number and as masculine, feminine or neuter gender, according to the
context.

 

D-4

--------------------------------------------------------------------------------

 

11.Assignment; Binding Effect on Successors and Assigns. Neither Party may
assign any of its rights or duties under this Agreement, whether voluntarily or
involuntarily, or by process, operation or act of law (including by merger),
without the prior written consent of the other party, which consent may not be
unreasonably be delayed, conditioned or withheld; provided however either Party
may assign this Agreement to an affiliate without the other Party’s consent.
This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective heirs, successors, legal representatives and
permitted assigns. Nothing in this Agreement, express or implied, is intended to
confer upon any person other than the Parties (and their respective heirs,
successors, legal representatives and assigns) any rights, remedies, liabilities
or obligations under or by reason of this Agreement.

12.Counterparts. This Agreement may be executed in counterparts (including by
PDF, email or facsimile transmission), each of which shall be deemed an
original, but all of which together shall constitute one and the same agreement.
A PDF, email or facsimile signature shall be deemed to be an original signature.

13.Severability. In the event any provision of this Agreement is held invalid,
illegal or unenforceable, in whole or in part, the remaining provisions of this
Agreement shall not be affected thereby and shall continue to be valid and
enforceable. In the event any provision of this Agreement is held to be invalid,
illegal or unenforceable as written, but valid, legal and enforceable if
modified, then such provision shall be deemed to be amended to such extent as
shall be necessary for such provision to be valid, legal and enforceable and it
shall be enforced to that extent. Any finding of invalidity, illegality or
unenforceability in any jurisdiction shall not invalidate or render illegal or
unenforceable such provision in any other jurisdiction.

14.Entire Agreement. This Agreement (along with Schedule 1), together with the
Purchase Agreement and the other agreements provided for therein, contain the
complete and exclusive statement of the terms of the agreements between the
Parties with respect to the transactions contemplated hereby and thereby.

15.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such state, without reference to such state’s or any other
state’s or other jurisdiction’s principles of conflict of laws.

16.Submission to Jurisdiction; Consent to Service of Process.

a.The Parties hereby irrevocably submit to the exclusive jurisdiction of any
federal or state court located within New York, NY over any dispute arising out
of or relating to this Agreement or any of the transactions contemplated hereby
and each party hereby irrevocably agrees that all claims in respect of such
dispute or any suit, action proceeding related thereto may be heard and
determined in such courts.  The Parties hereby irrevocably waive, to the fullest
extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute.  Each
of the Parties agrees that a judgment in any such dispute may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

D-5

--------------------------------------------------------------------------------

 

b.Each Party hereby consents to process being served by any party in any suit,
action or proceeding by delivery of a copy thereof in accordance with the
provisions of Section 7.

17.Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES IN RESPECT OF THIS
AGREEMENT, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
IN CONTRACT, TORT, EQUITY, OR OTHERWISE.  EACH OF THE PARTIES HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

[SIGNATURE PAGE FOLLOWS]

 

 

 

D-6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Staffing 360 have caused this Agreement to
be executed effective as of the date first written above.

 

STAFFING 360 GEORGIA, LLC

 

FirstPro Recruitment, LLC

 

 

 

 

 

 

By:

 

 

By:

 

Name:

Brendan Flood

 

Name:

Neil Ellison

Title:

Chairman and Chief Executive Officer

 

Title:

President

 

641 Lexington Avenue, NY10022

 

 

Address

 

Address

 

 

 

Email: Brendan.flood@staffing360solutions.com

 

Email:

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO TRANSITION SERVICES AGREEMENT

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

DESCRIPTION OF SERVICES

 

[Omitted]

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

 

TLA ASSIGNMENT AND ASSUMPTION

This TLA ASSIGNMENT AND ASSUMPTION (this “Assignment”) is made effective as of
September 24, 2020 (the “Assignment Date”), by Staffing 360 Georgia, LLC, a
Georgia limited liability company (“Assignor”), FirstPro Recruitment, LLC, a
Georgia limited liability company (“Assignee”), and, solely for purposes of
providing consent under Section 1 hereto, Firstpro Inc., a Georgia corporation
(“Licensor”).

RECITALS

WHEREAS, Licensor and Assignor are parties to that certain Trademark License
Agreement, dated September 15, 2017 and amended by that Amendment Agreement
dated February 27, 2019 (as amended, the “TLA”), pursuant to which Licensor has
granted Assignor certain perpetual license rights to the Trademark (as defined
therein). Both the original TLA and the Amendment Agreement are attached hereto
as Exhibit A.

WHEREAS, pursuant to that certain Asset Purchase Agreement among Assignor,
Assignee and, solely for the purpose of Section 6(h), Section 12 and Section 14
therein, Staffing 360 Solutions, Inc., a Delaware corporation, dated as of the
date hereof (the “APA”), Assignor is required to assign to Assignee all of
Assignor’s rights and obligations under the TLA.

WHEREAS, Assignee desires to obtain all of Assignor’s rights and obligations
under the TLA according to the terms of this Assignment and the APA.

 

WHEREAS, Licensor consents to Assignor’s assignment, and Assignee’s assumption,
of all of Assignor’s rights and obligations under the TLA.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.

Assignment, Assumption, and Consent. Assignor hereby sells, assigns, conveys,
transfers and delivers to Assignee, and Assignee hereby purchases, assumes,
acquires, and accepts from Assignor, all of Assignor’s rights and obligations
under the TLA, in each case arising on or after the Assignment Date. For
avoidance of doubt, Assignor will be solely responsible for its acts or
omissions under the TLA prior to the Assignment Date, and Assignee will be
solely responsible for its acts or omissions under the TLA on or after the
Assignment Date. Licensor hereby consents to the assignment and assumption as
described in this paragraph above.

2.

Successors and Assigns. This Assignment is binding on and inures to the benefit
of the parties hereto and their respective successors and assigns.

 

3.

Execution; Counterparts. This Assignment may be executed in any number of
original, facsimile or portable document format (.pdf) counterparts, each of
which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument.

 

[Remainder of Page Intentionally Left Blank]

 

 

E-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Assignment as of the
Assignment Date.

 

 

STAFFING 360 GEORGIA, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

Brendan Flood

 

Title:

President

 

 

 

 

 

 

 

FirstPro Recruitment, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

Neil Ellison

 

Title:

President

 

 

 

 

 

 

 

 

 

 

SOLELY FOR PURPOSES OF PROVIDING CONSENT UNDER SECTION 1:

 

 

 

FIRSTPRO INC.

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

TRADEMARK LICENSE AGREEMENT

This Trademark License Agreement (the “License Agreement”) is made and entered
into as of September 15, 2017 (“Effective Date”), by and between Firstpro Inc.,
a Georgia corporation (“Licensor”), and Staffing 360 Georgia, LLC, a Georgia
limited liability company (“Licensee”).

RECITALS

WHEREAS, Licensor owns all rights to the trademark FIRSTPRO, including (i) U.S.
Trademark Registration No. 2,070,004 for the word mark FIRSTPRO for “employment
agency services and for personnel placement and recruitment services” in IC 035,
(ii) a stylized version of FIRSTPRO as shown in Exhibit A attached hereto, and
(iii) all common law rights associated with Licensor’s use of FIRSTPRO as a
trademark (“Trademarks”); and

WHEREAS, Licensor desires to grant to Licensee, and Licensee desires to acquire
from Licensor, a license to use the Trademarks, subject to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
in that certain Asset Purchase Agreement of even date herewith by and among
Licensor, Licensee, Firstpro Georgia LLC, April F.  Nagel and Philip Nagel, and
hereinafter set forth, the parties agree as follows:

 

1.

GRANT OF LICENSE.  Licensor hereby grants to Licensee, and Licensee hereby
accepts, all rights to use the Trademarks worldwide, except in and throughout
Philadelphia, Pennsylvania and Boston, Massachusetts (“Territory”), in
connection with staffing and other employment agency services offered by
Licensee (“Covered Services”), subject to the conditions and limitations set
forth in this License Agreement.  

 

a.

Licensee may adopt and use a variation of the Trademarks, such as by adding
letters, numbers, or characters to the term FIRSTPRO, so long as the same is
approved in writing by Licensor; and Licensor hereby consents to Licensee’s use
of the tradename “Firstpro Georgia” as a variation of the Trademark.

 

b.

Licensee may use the Trademarks or any variation thereof without restrictions as
to capitalization (including for instance as firstPRO or FirstPRO), color, font,
prominence, or the like.

 

c.

Licensee may incorporate the Trademarks or any variation thereof into any domain
name, social media user handle or user name, or Internet keyword.  

 

d.

Licensee may form and use any entity name, trade name, DBA, or business name
that incorporates the Trademarks or any variation thereof.

 

e.

Licensee may use the Trademarks or any variation thereof in corporate materials
(such as filings with the SEC and investor documents) and marketing documents
that may be distributed outside of the Territory.

 

f.

Licensor reserves all rights in the Trademarks not expressly granted
hereunder.  

A-1

--------------------------------------------------------------------------------

 

 

2.

OWNERSHIP AND USE OF THE TRADEMARKS.  Licensee acknowledges that Licensor owns
the Trademarks and all goodwill and rights therein and that nothing in this
License Agreement shall give Licensee any right, title or interest in or to the
Trademarks other than pursuant to the license granted herein.  Licensee further
acknowledges and agrees that all uses of the Trademarks shall inure to the
benefit of Licensor.  Licensee also agrees not to contest the validity or
strength of, nor Licensee’s exclusive right, title, and interest in, the
Trademarks, or to oppose, cancel, sue upon, or otherwise challenge Licensor’s
registrations or applications for registration of the Trademarks.   Without the
prior written approval of Licensor, Licensee is not authorized to use the
Trademarks in connection with any business activity unrelated to the Covered
Services or outside the Territory (subject to the rights granted to Licensee in
Section 1.e. hereof).

 

3.

QUALITY AND APPROVAL.  Licensee agrees that the nature and quality of all of the
Covered Services offered with the Trademarks shall conform to the standards set
by and under the control of Licensor (hereinafter, “Quality Standard”).  Such
Quality Standard shall be reasonable, shall be no greater than the quality
standards imposed by Licensor’s customers in general, and shall be at least
equal in quality to the services provided by Licensor under the Trademarks prior
to the date hereof. Licensee will cooperate with Licensor in the monitoring and
control of Licensee’s activities and Licensee’s use of the Trademarks, including
as to trademark design standards and other like guidelines provided by
Licensor.   Licensor shall have the right to impose on the Licensee, as
necessary, other specifications or requirements not provided for herein to
maintain the Quality Standard of the Covered Services.  The Licensee shall, upon
Licensor’s reasonable request, supply reasonable access to information about the
Covered Services sold under the Trademarks. Any inspections conducted by
Licensor to ensure that the Quality Standard provided herein has been satisfied
shall be at the expense of Licensor.

35.4. PROTECTION AND ENFORCEMENT OF THE TRADEMARKS

 

a.

Licensee shall promptly notify Licensor of any and all infringements,
imitations, or other illegal use or misuse of the Trademarks that come to
Licensee’s attention.  As the sole owner of the Trademarks, Licensor shall
determine whether to take any action to prevent the infringement, imitation, or
other illegal use or misuse of the Trademarks.  If Licensor elects not to take
such action, Licensee may take such action at its expense if it has received
Licensor’s prior written approval to take such action.  

 

b.

In the event that Licensee receives notice, or is informed, of any claim, suit,
or demand of an alleged infringement, unfair competition, or similar matter on
account of its or Licensor’s use of or grant to use the Trademarks, Licensee
shall promptly notify Licensor of such notice or information.  As the sole owner
of the Trademarks, Licensor shall determine whether and how to defend and handle
any such claim, suit, or demand.

 

c.

Licensee shall render Licensor all reasonable assistance in connection with any
matter pertaining to the protection, enforcement or infringement of the
Trademarks, whether in the courts, administrative or quasi-judicial agencies, or
otherwise.

5.TERM AND TERMINATION.

 

a.

This License Agreement will remain in force for two years after the Effective
Date.

A-2

--------------------------------------------------------------------------------

 

 

b.

Licensor may terminate this License Agreement if Licensee defaults in the
performance of any of its material obligations under this License Agreement, and
such default is not cured within sixty (60) days of written notice to
Licensee.  

 

c.

At termination, Licensee will cease use of the Trademarks, including to transfer
to Licensor, deactivate, or withdraw (a) any domain name, social media user
handle or user name, or Internet keyword that incorporates the Trademarks; and
(b) any entity name, trade name, DBA, or business name that incorporates the
Trademarks.

6.GENERAL

 

a.

No waiver of any breach of any provision of this License Agreement shall
constitute a waiver of any prior, concurrent or subsequent breach of the same or
any other provisions hereof, and no waiver shall be effective unless made in
writing and signed by an authorized representative of the waiving party.

 

b.

Nothing in this Agreement shall constitute or be deemed to constitute a
partnership or joint venture between the parties hereto or constitute or be
deemed to constitute any party the agent or employee of the other party for any
purpose whatsoever and neither party shall have authority or power to bind the
other or to contract in the name of, or create a liability against, the other in
any way or for any purpose.

 

c.

If any provision of this License Agreement shall be held by a court of competent
jurisdiction to be illegal, invalid or unenforceable, the remaining provisions
shall remain in full force and effect.

 

d.

This License Agreement may be executed by facsimile or email signatures, as well
as in multiple counterparts, which, when signed, shall be as effective as if all
of the parties had signed one original of this Agreement.  

 

e.

The parties shall take such further action and execute and file such documents
as are necessary to carry out the terms and purposes of this License Agreement.

IN WITNESS WHEREOF, the undersigned have caused this License Agreement to be
duly executed.

LICENSOR:

 

 

FIRSTPRO INC.

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

A-3

--------------------------------------------------------------------------------

 

LICENSEE:

 

 

STAFFING 360 GEORGIA, LLC

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

A-4

--------------------------------------------------------------------------------

 

LICENSE AGREEMENT EXHIBIT A

STYLIZED FIRSTPRO TRADEMARK

 

[guvbxjf3mgx5000001.jpg]

 

 

 

 

 

 

 

 

A-5

--------------------------------------------------------------------------------

 

AMENDMENT AGREEMENT

This Amendment Agreement, dated as of February 27, 2019 (this ”Amendment”), is
entered into by and among staffing 360 Georgia, LLC, a Georgia limited liability
company (“buyer”), Firstpro Inc., a Georgia corporation (“FPI”), Firstpro
Georgia, LLC, a Georgia limited liability company (“FPL” and, together with FPI,
“Sellers” and, each individually, a “Seller”), April f. Nagel, an individual
(“Mrs. Nagel”), and Philip Nagel, an individual (“Mr. Nagel”and together with
Mrs. Nagel, the “principals”).

RECITALS

WHEREAS, buyer, sellers and principals are parties to that certain asset
purchase agreement dated as of September 15, 2017 (the “APA”);

WHEREAS, sellers and buyer have agreed that buyer will make a single lump sum
payment of $1,125,000 (the “final payment”) in full and final satisfaction of
any remaining amounts payable to the sellers under section 1.05 of the APA;

WHEREAS, in connection with the parties’ execution and delivery of the APA, the
buyer and FPI entered into a trademark license agreement, dated September 15,
2017 (the “TLA”)

WHEREAS, buys and FPI desire to amend the TLA to make the term of the license
given thereunder perpetual; and

WHEREAS, buyer, sellers and principals desire to amend the APA and TLA to, among
other things, give effect to the foregoing.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

1.Capitalized Terms. Capitalized terms used herein and not defined herein shall
have the meaning ascribed to such terms in the APA.

2.The final Payment. Within five (5) business days after the date of this
agreement, the buyer shall make the final payment to the sellers by wire
transfer of immediately available funds to an account identified in writing by
sellers. The final payment shall be in full and final satisfaction of all
amounts that remain payable to sellers under section 1.05 of the APA.

3Amendments to APA. Upon buyer’s deliver of the final payment, the APA shall
automatically be deemed be deemed amended as follows;

(i)by deleting clauses (b), (c), (d) and (e) of section 1.05 thereof in their
entirety;

(ii)by replacing section 7.07 in its entirety with the following

1

--------------------------------------------------------------------------------

 

“7.07 [reserved]”

(ii)by deleted the definition of “deferred payment amount” in its entirety from
section 8.01 of the APA.

4Amendments to TLA. Upon buyer’s deliver of the final payment, section 5(a) of
the TLA shall automatically be deemed amended as follows:

“a. Subject to the licensor’s termination rights set forth in section 5(b), the
term of this license shall be perpetual.”

5.Governing Law; Jurisdiction. Section 9.09 – 9.11 of the APA are incorporated
herein by reference and made a part hereof.

6.Confirmation of the APA except as expressly modified hereby, the APA and TLA
shall remain in full force and effect and is hereby ratified and confirmed in
all respects.

7.Amendments; Waiver; Entire Agreement. This amendment may be amended,
supplemented or modified in whole or in part if, but only if, such amendment,
supplement or modification is in writing and is signed by each party hereto. Any
provision of this amendment may be waived if, but only if, such waiver is in
writing and is signed by the party or parties against whom enforcement of any
such waiver is sought and specific reference o this amendment s made in such
writing. The waiver by any party of a breach of any provision of this amendment
shall not operate or be construed as a further or continuing waiver of such
breach or as a waiver of any other or subsequent breach. No failure on the part
of any party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
This amendment together with the APA and TLA is the entire agreement among the
parties hereto with respect to the subject matter hereof.

[signature page follows.]

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF this Amendments has been duly executed and delivered by each
party as of the date first above written.

 

BUYER:

STAFFING 360 GEORGIA, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

SELLERS:

FIRSTPRO INC.

 

 

 

 

 

 

 

By:

/s/ Philip A. Nagle

 

Name:

Philip A. Nagle

 

Title:

CEO / Owner

 

 

 

FIRSTPRO GEORGIA, LLC

 

 

 

 

 

 

 

By:

/s/ Philip A. Nagle

 

Name:

Philip A. Nagle

 

Title:

CEO / Owner

 

 

 

By:

/s/ April F. Nagle

 

Name:

April F. Nagle

 

PRINCIPAS:

 

 

By:

/s/ Philip A. Nagle

 

Name:

Philip A. Nagle

 

 

[Signature Page to Amendment Agreement]

 

 

3

--------------------------------------------------------------------------------

 

EXHIBIT F

 

ASSIGNMENT AND ASSUMPTION OF SUBTENANT’S INTEREST IN SUBLEASE

 

This ASSIGNMENT AND ASSUMPTION OF SUBTENANT’S INTEREST IN SUBLEASE (this
“Assignment”) is entered by STAFFING 360 GEORGIA, LLC, a Georgia limited
liability company (“Assignor”), and FirstPro Recruitment, LLC, a Georgia limited
liability (“Assignee”), to be effective as of September 14, 2020.  Landlord and
Sublandlord (as each is defied in the first Recital below) are signing this
Assignment solely to consent to the assignment provided hereby.

WHEREAS, PREMIER PLAZA PROPERTY, LLC, a Delaware limited liability company (as
successor-in-interest to LANAI COMPANY, INC., a Hawaii corporation d/b/a Castle
& Cooke, Inc.), as landlord (“Landlord”), and FIRSTPRO, INC., a Georgia
corporation (“Sublandlord”), entered into that certain Lease Agreement dated as
of November 10, 1997 (as amended and assigned, the “Lease”) covering certain
office space commonly known as Suite 360 of 5607 Glenridge Drive, Atlanta,
Georgia 30342 (the “Prime Lease Premises”);

WHEREAS, Sublandlord and Assignor entered into that certain Office Sublease
Agreement dated as of September 15, 2017 (the “Sublease”) covering a portion of
the Prime Lease Premises renumbered as Suite 360, as more particularly described
in the Sublease (the “Subleased Premises”); and

WHEREAS, Assignor, Assignee and, solely for the purpose of Section 6(h), Section
12, and Section 14 therein, Staffing 360 Solutions, Inc. are entering into an
Asset Purchase Agreement (“Purchase Agreement”) pursuant to which Seller shall
sell substantially all its assets to Buyer and Buyer shall assume certain
liabilities of Seller, in each case, pursuant to the terms of the Purchase
Agreement.

The parties agree as follows:

1.Effectiveness. This Assignment shall be effective as the closing (the
“Effective Date”) of the transactions contemplated by the Purchase Agreement
without any further action by any person or entity. This Assignment may be
signed prior to the Effective Date; provided, however this Assignment shall not
be effective until the Effective Date.

2.Assignment. Assignor does hereby transfer, assign, convey, set over, and
deliver unto Assignee all of Assignor’s right, title, and interest in, to, and
under the Sublease as of the Effective Date.  

3.Assumption. Assignee hereby assumes and shall perform all of Assignor’s
duties, liabilities, and obligations in, to, and under the Sublease from and
after the Effective Date.  Assignor expressly acknowledges and agrees that
nothing contained herein shall be deemed to release Assignor from the
performance of its obligations under the Sublease that accrue prior to the
Effective Date.

 

F-1

--------------------------------------------------------------------------------

 

4.Indemnity.  Assignor does hereby agree to and shall indemnify, hold harmless
and defend Assignee from and against any and all claims, suits, causes of
action, costs, indebtedness, obligations or other liabilities (collectively,
“Claims”) arising from or incurred as the result of the Sublease prior to the
Effective Date.   Assignee does hereby agree to and shall indemnify, hold
harmless and defend Assignor from and against any and all Claims arising from or
incurred as the result of the Sublease from and after the Effective Date.  

5.Successors and Assigns. This Assignment is binding upon and inures to the
benefit of the parties hereto and their respective successors and assigns.

6.Counterparts. The parties may execute this Assignment in multiple
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement. The signatures of all of the
parties need not appear on the same counterpart, and delivery of an executed
counterpart signature page by scanned PDF by e-mail or otherwise is as effective
as executing and delivering this Assignment in the presence of the other parties
to this Assignment. This Assignment is effective upon delivery of one executed
counterpart from each party to the other parties.

7.Choice of Law. The laws of the state where the Subleased Premises are located
(without giving effect to its conflict of laws principles) govern all matters
arising out of or relating to this Assignment and the transactions it
contemplates, including its interpretation, construction, performance, and
enforcement.

[Remainder of Page Intentionally Blank]

 

 

 

 

 

 

 

F-2

--------------------------------------------------------------------------------

 

The parties hereby execute this Assignment to be effective as of the Effective
Date.

 

 

Assignor:

 

 

 

 

 

STAFFING 360 GEORGIA, LLC,

 

a Georgia limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

Brendan Flood

 

Title:

President

 

 

 

 

 

 

 

Assignee:

 

 

 

 

 

FirstPro Recruitment, LLC,

 

a Georgia limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

Neil Ellison

 

Title:

President

 

 

 

 

--------------------------------------------------------------------------------

 

SUBLANDLORD CONSENT

Sublandlord hereby consents to the assignment of the Sublease and all of
Assignor’s interest and rights under the Sublease to Assignee pursuant to the
Assignment and Assumption of Subtenant’s Interest in Sublease (the “Assignment”)
to which this Sublandlord Consent is attached (and in which capitalized terms
used herein are defined).  Sublandlord further releases Assignor from any
obligations as a tenant under the Sublease which arise on or after the effective
date of the Assignment (the “Release Date”), and Sublandlord will look solely to
Assignee (or its approved successor or assigns) for any default or breach by
tenant under the Sublease which arises on or after the Release Date.

IN WITNESS WHEREOF, this Sublandlord Consent is executed by Sublandlord to be
effective as of the date signed below.

 

 

SUBLANDLORD:

 

 

 

 

 

FIRSTPRO, INC.,

 

a Georgia corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

LANDLORD CONSENT


Landlord hereby consents to the assignment of the Sublease and all of Assignor’s
interest and rights under the Sublease to Assignee pursuant to the Assignment
and Assumption of Subtenant’s Interest in Sublease which this Landlord Consent
is attached (and in which capitalized terms used herein are defined).    

IN WITNESS WHEREOF, this Landlord Consent is executed by Landlord to be
effective as of the date signed below.

 

 

LANDLORD:

 

 

 

 

 

PREMIER PLAZA PROPERTY, LLC

 

a Delaware limited liability company (as successor-in-interest to LANAI COMPANY,
INC., a Hawaii corporation d/b/a CASTLE & COOKE, INC.)

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G

 

Purchase Price Allocation

 

Form 8594

Asset Acquisition Statement

Under Section 1060

OMB No. 1545-1021

(Rev. December 2012)

Department of the Treasury Internal Revenue Service

▶ Attach to your income tax return.

▶ Information about Form 8594 and its separate instructions is at
www.irs.gov/form8594

Attachment

Sequence No. 169

Name as shown on return

 

Firstpro Recruitment, LLC

Identifying number as shown on return

 

85-1222422

 

 

Check the box that identifies you:

☑ Purchaser              ☐ Seller

Part I

General Information

1     Name of other party to the transaction

 

Staffing 360 Georgia, LLC

Other party’s identifying number

 

82-2722428

 

 

Address (number, street, and room or suite no.)

 

5607 Glenridge Drive, Suite 360

 

 

 

City or town, state, and ZIP code

 

Atlanta, GA 30342

 

 

 

2     Date of sale

 

9/7/2020

3     Total sales price (consideration)

 

3,300,000.00

 

 

Part II

Original Statement of Assets Transferred

4     Assets

Aggregate fair market value (actual amount for Class I)

Allocation of sales price

 

Class I

 $

0.00 

 $

0.00 

 

Class II

 $

0.00 

 $

0.00 

 

Class III

 $

0.00 

 $

0.00 

 

Class IV

 $

0.00 

 $

0.00 

 

Class V

 $

216,449.00 

 $

216,449.00 

 

Class VI and VII

 $

3,083,551.00 

 $

3,083,551.00 

 

Total

 $

3,300,000.00 

 $

3,300,000.00 

5

Did the purchaser and seller provide for an allocation of the sales price in the
sales contract or in another written document signed by both parties?

☐

☑

 

 

 

 

 

If “Yes,” are the aggregate fair market values (FMV) listed for each of asset
Classes I, II, III, IV, V, VI, and VII the amounts agreed upon in your sales
contract or in a separate written document?

☐

☐

 

 

 

 

 

 

 

 

6

In the purchase of the group of assets (or stock), did the purchaser also
purchase a license or a covenant not to compete, or enter into a lease
agreement, employment contract, management contract, or similar arrangement with
the seller (or managers, directors, owners, or employees of the seller)?

☐

☑

 

 

 

 

 

If “Yes,” attach a statement that specifies (a) the type of agreement and (b)
the maximum amount of consideration (not including interest) paid or to be paid
under the agreement. See instructions.

 

 

 

 

 

 

For Paperwork Reduction Act Notice, see separate instructions.

Cat. No. 63768Z

Form 8594 (Rev. 12-2012)

 

 

--------------------------------------------------------------------------------

 

 

Form 8594 (Rev. 12-2012)

Page 2 

Part III

Supplemental Statement—Complete only if amending an original statement or
previously filed

 

supplemental statement because of an increase or decrease in consideration. See
instructions.

7

Tax year and tax return form number with which the original Form 8594 and any
supplemental statements were filed.

 

8     Assets

Allocation of sales price as previously reported

Increase or (decrease)

Redetermined allocation of sales price

 

Class I

 $

 

 $

 

 $

 

 

Class II

 $

 

 $

 

 $

 

 

Class III

 $

 

 $

 

 $

 

 

Class IV

 $

 

 $

 

 $

 

 

Class V

 $

 

 $

 

 $

 

 

Class VI and VII

 $

 

 $

 

 $

 

 

Total

 $

 

 

 

 $

 

9

Reason(s) for increase or decrease. Attach additional sheets if more space is
needed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 8594 (Rev. 12-2012)

 

 

 

 

 